Title: From James Madison to Myndert M. Dox, 21 June 1816
From: Madison, James
To: Dox, Myndert M.


        
          Sir
          Montp: Jun. 21. 1816
        
        I have recd. your two letters of the 16th. & 19. & return the respectable ones inclosed for my perusal in the latter.
        If the Post: M. Genl. shd. not have left instructions or authy. to those acting in the Dept: it will be necessary to communicate to him in his absence the arrangt. on which you wish a decision
        
          J. M
        
      